 

Exhibit 10.1

 



Real Goods Solar, Inc.

 

Restricted Stock Agreement

 

This Restricted Stock Agreement (this “Agreement”) is dated as of the date of
grant set forth below and is between Real Goods Solar, Inc., a Colorado
corporation (“Real Goods”), and the individual named below (the “Grantee”).

 

Real Goods has established the Real Goods Solar, Inc. 2018 Long-Term Incentive
Plan, as amended from time to time, attached as Exhibit A (the “Plan”) to
advance the interests of Real Goods and its shareholders by providing incentives
to certain eligible persons who contribute significantly to the strategic and
long-term performance objectives and growth of Real Goods and any parent or
subsidiary of Real Goods.

 

This Agreement evidences a Restricted Stock grant under the Plan as follows:

 

Granted to:   ____________________________ (the “Grantee”)       Number of
Restricted Shares:   __________ Class A Shares (collectively, the “Shares” or,
individually, a “Share”)       Effective Date of Grant:  
____________________________ (the “Grant Date”)       Vesting Dates:   The
Shares shall vest fully (100%) on the first anniversary of the Grant Date (the
“Vesting Date”), provided that the Grantee has rendered Services (as defined
below) continuously from the Grant Date through the Vesting Date.  If the
Grantee ceases to render Services for any reason, vesting shall cease.
 Notwithstanding the foregoing, 100% of the unvested Shares automatically shall
vest immediately prior to the consummation of a Change of Control (as defined in
Section 17 below) provided that the Grantee is rendering Services on the date
the Change of Control is consummated.           For purposes of this Agreement,
“Services” means the provision of services to the Company by a person in the
capacity of an employee, a member of the board of directors, or as an
independent contractor, and a change in the capacity in which a person renders
service to the Company as an employee, a director or an independent contractor
or a change in the entity for which the person renders such service shall not
terminate a person’s “Service,” provided that there is no interruption or
termination of the person’s service with the Company and provided further that,
if the entity for which a person is rendering service ceases to be a subsidiary
of Real Goods, as determined by the Board or the Committee, in each case, in its
sole discretion, such person’s Service shall be considered to have terminated on
the date such entity ceases to be a subsidiary of Real Goods.”         Purchase
Price per Share   $0.00 per Share

 

 -1- 

 

 

Deadline for Acceptance:   If this Restricted Stock Agreement is not signed by
the Grantee and returned to the Designated Administrator within 5 business days
from date of delivery to the Grantee, then this Restricted Stock Agreement and
the Shares shall be considered withdrawn and be of no force or effect.

 

Pursuant to the provisions of the Plan, the Board or the Committee has full
power and authority to direct the execution and delivery of this Agreement in
the name and on behalf of Real Goods. The Board or the Committee authorized the
execution and delivery of this Agreement. All capitalized terms used but not
defined in this Agreement have the meanings given such capitalized terms in the
Plan.

 

The parties agree as follows:

 

Section 1.  Grant of Restricted Stock; Terms.  Subject and pursuant to all terms
and conditions stated in this Agreement and in the Plan and subject to the
Grantee executing and delivering to the Company a duly executed blank Assignment
Separate from Certificate (in the form attached hereto as Exhibit B) with
respect to the Shares and such additional documents as may be required by the
Board and/or the Committee, as the case may be, Real Goods hereby grants to
Grantee the Shares (as set forth above). Grantee hereby accepts the Shares on
the terms and conditions set forth in this Agreement.

 

Section 2.  Issuance and Delivery of Shares; Restriction on Transfer of
Shares.  The stock certificate(s) representing the Shares shall be issued to
Grantee subject to satisfaction of the applicable tax withholding requirements
set forth in Section 9 and the provisions of Section 3 and shall be delivered to
Grantee in accordance with Section 8(b) of the Plan. The Grantee agrees and
acknowledges that (i) a Share granted under this Agreement is not transferable
by the Grantee prior to the date on which such Share vests and (ii) the stock
certificate(s) representing the Shares may bear such legends and transfer
restrictions as the Company, in its sole discretion, shall deem reasonably
necessary or desirable to reflect the foregoing.

 

Section 3.  No Issuance of Shares if Violation.  Real Goods shall not issue
stock certificate(s) representing the Shares if the administrator of the Plan or
its authorized agent determines that, in its sole discretion, the issuance of
such certificate(s) would violate the terms of the Plan, this Agreement or
applicable law.

 

Section 4.  Rights as a Shareholder or to Provide Services.  Except as otherwise
provided in the Plan, no person shall be, or have any of the rights or
privileges of, a shareholder of Real Goods with respect to any of the Shares
unless and until certificates representing the Shares have been issued to such
person. Neither the Plan nor this Agreement shall be deemed to give Grantee any
right with respect to continuing to provide Services, nor shall the Plan or the
Agreement be deemed to limit in any way the Company's right to terminate
Grantee's Services at any time.

 

Section 5. Restrictive Covenants

 



(a)          Nondisparagement and Further Assistance. During Grantee's
employment and thereafter, Grantee will not make any disclosure, issue any
public statements or otherwise cause to be disclosed any information which is
designed, intended or might reasonably be anticipated to discourage suppliers,
customers or employees of the Company or otherwise have a negative impact or
adverse effect on the Company. Grantee will provide assistance reasonably
requested by the Company in connection with actions taken by Grantee while
employed by the Company, including but not limited to assistance in connection
with any lawsuits or other claims against the Company arising from events during
the period in which Grantee was employed.

 

 -2- 

 

 



(b)          Nondisclosure of Confidential Information; Covenants.

 

(i)          In consideration of the receipt of the Option, Grantee agrees (A)
not to disclose to any third party any trade secrets or any other confidential
information of the Company (including but not limited to cost or pricing
information, customer lists, commission plans, supply information, internal
business procedures, market studies, expansion plans, potential acquisitions,
terms of any acquisition or potential acquisition or the existence of any
negotiations concerning the same or any similar non-public information relating
to the Company’s internal operations, business policies or practices) acquired
during Grantee’s employment by the Company or after the termination of such
employment, or (B) use or permit the use of any of the Company’s trade secrets
or confidential information in any way to compete (directly or indirectly) with
the Company or in any other manner adverse to the Company.

 

(ii)         Grantee agrees that, without the prior written consent of the
Company, signed by the Company’s Chief Financial Officer, Grantee will not,
during the term of Grantee’s employment by the Company or for a period of two
years thereafter (A) solicit any customers of the Company for the purposes of
diverting any existing or future business of such customers to a competing
source, (B) solicit any vendors to the Company (directly or indirectly) for the
purpose of causing, inviting or encouraging any such vendor to alter or
terminate his, her or its business relationship with the Company, or (C) solicit
any employees of the Company (directly or indirectly) for the purpose of
causing, inviting or encouraging any such employee to alter or terminate his,
her or its employment relationship with the Company.

 

(iii)        Grantee agrees that, without the prior written consent of the
Company, signed by the Company’s Chief Financial Officer, Grantee will not,
during the term of Grantee’s employment by the Company or for a period of six
months thereafter accept employment with, serve as a consultant to, or accept
compensation from any person, firm or corporation (including any new business
started by Grantee, either alone or with others) whose products and or services
compete with those offered by the Company, in any geographic market in which the
Company is then doing business or to Grantee’s knowledge plans to do business.

 

(c)          The Company will be entitled to enforce its rights under this
Agreement to the extent permitted by applicable law, specifically to recover
damages permitted by applicable law by reason of any breach of any provision of
this Agreement and to exercise all other rights to which it may be entitled.
Grantee agrees and acknowledges that money damages may not be an adequate remedy
for breach of the provisions of this Agreement and that the Company may in its
sole discretion apply to any court of law or equity of competent jurisdiction
for specific performance and/or injunctive relief in order to enforce or prevent
any violations of the provisions of this Agreement to the extent permitted by
applicable law.

 

(d)          Grantee agrees that this covenant is reasonable with respect to its
duration, geographic area and scope. It is the desire and intent of the parties
that the provisions of this Section 5 shall be enforced to the fullest extent
permissible under the laws and public policies applied in each jurisdiction in
which enforcement is sought. Accordingly, if any particular portion of this
Section 5 shall be adjudicated to be invalid or unenforceable, this Section 5
shall be deemed amended to delete therefrom the portion thus adjudicated to be
invalid or unenforceable, such deletion to apply only with respect to the
operation of this Section 5 in the particular jurisdiction in which such
adjudication is made.

 

Section 6.  Securities Laws.  Grantee acknowledges that applicable securities
laws may restrict the right and govern the manner in which Grantee may dispose
of the Shares obtained pursuant to this Agreement, and Grantee agrees not to
offer, sell or otherwise dispose of any such shares in a manner that would
violate the Securities Act of 1933, as amended, or any other federal or state
law.

 

 -3- 

 

 

Section 7.  Special Tax Election.  Under Code Section 83, the excess of the Fair
Market Value of the Shares on the Vesting Date over the amount paid, if any, for
the Shares will be reportable as ordinary income on the Vesting Date. The
Participant may elect under Code Section 83(b) to be taxed at the time the
Shares are granted, rather than when and as such Shares vest. Such election must
be filed with the Internal Revenue Service not later than 30 days after the date
of this Agreement. The Grantee should consult with his or her tax advisor to
determine the tax consequences of acquiring the Shares and the advantages and
disadvantages of filing the Code Section 83(b) election. Information issued by
the Internal Revenue Service, pertaining to making elections under Code Section
83(b), is attached as Exhibit C. The Grantee understands that failure to make
this filing within the applicable 30-day period may result in the recognition of
ordinary income as the Shares vest. The Grantee acknowledges that it is the
Grantee’s sole responsibility, and not the Company’s responsibility, to file a
timely election under Code Section 83(b), even if the Grantee requests the
Company or its representatives to make this filing on his or her behalf. The
Grantee shall have sole responsibility for any tax liabilities arising from
his/her receipt of the Shares.

 

Section 8. Grantee Undertaking. The Grantee hereby agrees to take whatever
additional action and execute whatever additional documents the Company may deem
necessary or advisable in order to carry out or effect one or more of the
obligations or restrictions imposed on either the Grantee or the Shares pursuant
to the provisions of this Agreement.

 

Section 9.   Taxes and Withholding.  Grantee acknowledges that the Grantee is
required to recognize income for federal, state or local tax purposes on account
of the grant of the Shares pursuant to this Agreement and that such income shall
be subject to the withholding of tax by the Company. Grantee agrees that the
Company may (i) withhold a whole number of Shares, (ii) withhold an amount from
any compensation or any other payment of any kind then payable or that may
become payable to Grantee, (iii) require Grantee to make a cash payment to the
Company, (iii) or any combination of the foregoing that in the aggregate is,
equal to the amount of tax withholding required by the Company in its opinion.
In the event Grantee does not satisfy such obligation when requested, the
Company may refuse to issue or cause to be delivered any Shares under this
Agreement or any other incentive plan agreement entered into by Grantee and the
Company until such obligation has been satisfied or arrangements acceptable to
the Company have been made by the Grantee to satisfy such obligation.

 

Section 10.  Prohibition on Transfer or Assignment of this Agreement.  Except as
provided in the Plan, this Agreement may not be transferred or assigned by the
Grantee other than by an assignment by will or by laws of descent and
distribution.

 

Section 11.  Binding Effect; No Third Party Beneficiaries.  This Agreement shall
be binding upon and inure to the benefit of the Company and Grantee and their
respective heirs, representatives, successors and permitted assigns. This
Agreement shall not confer any rights or remedies upon any person other than
Real Goods and the Grantee and their respective heirs, representatives,
successors and permitted assigns.

 

Section 12.  Agreement to Abide by Plan; Conflict between Plan and
Agreement.  The Plan is hereby incorporated by reference into this Agreement and
made a part hereof as though fully set forth in this Agreement. Grantee, by
execution of this Agreement, (i) represents that he is familiar with the terms
and provisions of the Plan and (ii) agrees to abide by all of the terms and
conditions of this Agreement and the Plan. Grantee accepts as binding,
conclusive and final all decisions or interpretations of the administrator of
the Plan upon any question arising under the Plan and this Agreement (including,
without limitation, the cause of any termination of Grantee's employment with
the Company). In the event of any conflict between the Plan and this Agreement,
the Plan shall control and this Agreement shall be deemed to be modified
accordingly.

 

 -4- 

 

 

Section 13.  Entire Agreement.  This Agreement constitutes the entire agreement
between the parties and supersedes any prior understandings, agreements, or
representations by or between the parties, written or oral, to the extent they
related in any way to the subject matter hereof. Grantee agrees and acknowledges
that this Agreement satisfies in full any obligations of Real Goods and its
subsidiaries and predecessors in connection with the grant of any stock options
or other equity incentives.

 

Section 14.  Choice of Law.  To the extent not superseded by federal law, the
laws of the State of Colorado shall control in all matters relating to this
Agreement, without reference to conflict of laws principles, and any action
relating to this Agreement must be brought in the City and County of Denver,
Colorado.

 

Section 15.  Notice.  All notices, requests, demands, claims, and other
communications under this Agreement shall be in writing. Any notice, request,
demand, claim, or other communication under this Agreement shall be deemed duly
given if (and then two business days after) it is sent by registered or
certified mail, return receipt requested, postage prepaid, and addressed to the
intended recipient at the address set forth below the recipient’s signature to
this Agreement. Either party to this Agreement may send any notice, request,
demand, claim, or other communication under this Agreement to the intended
recipient at such address using any other means (including personal delivery,
expedited courier, messenger service, telecopy, ordinary mail, or electronic
mail), but no such notice, request, demand, claim, or other communication shall
be deemed to have been duly given unless and until it actually is received by
the intended recipient. Either party to this Agreement may change the address to
which notices, requests, demands, claims, and other communications hereunder are
to be delivered by giving the other party notice in the manner set forth in this
section.

 

Section 16.  Counterparts.  This Agreement may be executed in separate
counterparts, each of which will be deemed an original and both of which, taken
together, will constitute one and the same instrument. A facsimile, pdf, emailed
or DocuSign version of either Party’s signature will have the same force and
effect as an original signature.

 

Section 17. Definitions. The following definitions shall apply for purposes of
this Agreement:

 



(a)          “Change of Control” means any transaction or series of related
transactions (A) the result of which is that any “person” (as such term is used
in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)), or persons, controlling, controlled by or under common
control with such person becomes the “beneficial owner” (as defined in Rule
13d-3 under the Exchange Act), of more than 50% of the issued and outstanding
Voting Stock (as defined below) of Real Goods, (B) that results in the sale of
all or substantially all of the assets of Real Goods, or (C) that results in the
consolidation or merger of Real Goods with or into another corporation or
corporations or other entity in which Real Goods is not the surviving
corporation (except any such corporation or entity controlled, directly or
indirectly, by Real Goods).

 

(b)          As used herein, the term “Voting Stock” will mean and include (I)
any capital stock of any class of Real Goods that has the right to vote on all
matters submitted to holders of any capital stock of any class of Real Goods,
and (II) any security, right, option, warrant or agreement convertible into or
exercisable to obtain any Real Goods’ Class A Common Stock, par value $.0001 per
share (the “Common Shares”) or capital stock of any class that has the right to
vote on all matters submitted to holders of Common Shares.

 

 -5- 

 

 

EXECUTED as of the date of grant set forth above.

 

REAL GOODS SOLAR, INC.   GRANTEE             By       By
                                                         Name / Title: Dennis
Lacey, Chief Executive Officer   Name:           Address:     Address:   110
16th Street, Ste. 300           Denver, CO 80202      



                    Attn.:  Designated Administrator   Employee ID Number:
                                        

 



 -6- 

 

 

 

SPOUSAL ACKNOWLEDGMENT

 

The undersigned spouse of the Grantee has read and hereby approves the foregoing
Restricted Stock Agreement. In consideration of Real Goods’ granting the Grantee
the right to acquire the Restricted Shares in accordance with the terms of the
Restricted Stock Agreement, the undersigned hereby agrees to be irrevocably
bound by all the terms of the Restricted Stock Agreement, including (without
limitation) the right of Real Goods (or its assigns) to purchase any Shares in
which the Grantee is not vested at the time of his or her cessation of
Services/employment with the Company. All capitalized terms used but not defined
in this Spousal Acknowledgement have the meanings given such capitalized terms
in the Restricted Stock Agreement or the Plan, as applicable.

 

  GRANTEE’S SPOUSE         Signature           Printed Name           Address:
                                

 

♦ ♦ ♦

 

CONFIRMATION REGARD NO SPOUSE

 

I hereby confirm that I currently do not have a spouse (including a spouse from
whom I am separated or living apart).

 

      Signature           Printed Name of the Grantee           Date

 

 

 -7- 

 

 

EXHIBIT A

 

REAL GOODS SOLAR, INC. 2018 LONG-TERM INCENTIVE PLAN

 

(see attached)

 

  

 

 

REAL GOODS SOLAR, INC. 2018 LONG-TERM INCENTIVE PLAN

 

Section 1. Purpose.   The purpose of this Plan is to advance the interests of
Real Goods and its shareholders by providing incentives to certain Eligible
Persons who contribute significantly to the strategic and long-term performance
objectives and growth of the Company.

 

Section 2. Definitions.   Certain capitalized terms applicable to this Plan are
set forth in Appendix A.

 

Section 3. Administration. The Committee shall administer this Plan and shall
have all the powers vested in it by the terms of this Plan, such powers to
include exclusive authority to select the Eligible Persons to be granted Awards
under this Plan, to determine the type, size, terms and conditions of the Award
to be made to each Eligible Person selected, to modify or waive the terms and
conditions of any Award that has been granted, to determine the time when Awards
will be granted, to establish performance objectives, to make any adjustments
necessary or desirable as a result of the granting of Awards to Eligible Persons
located outside the United States and to prescribe the form of the agreements
evidencing Awards made under this Plan. Awards may, in the discretion of the
Committee, be made under this Plan in assumption of, or in substitution for,
outstanding Awards previously granted by the Company, or an entity acquired by
the Company or with which the Company combines. The number of Class A Shares
underlying such substitute Awards shall be counted against the aggregate number
of shares of Class A Shares available for Awards under this Plan. The Committee
is authorized to interpret this Plan and the Awards granted under this Plan, to
establish, amend and rescind any rules and regulations relating to this Plan,
and to make any other determinations that it deems necessary or desirable for
the administration of this Plan. The Committee may correct any defect or supply
any omission or reconcile any inconsistency in this Plan or in any Award in the
manner and to the extent the Committee deems necessary or desirable to carry it
into effect. Any decision of the Committee in the interpretation and
administration of this Plan, as described in this Plan, shall lie within its
sole and absolute discretion and shall be final, conclusive and binding on all
parties concerned. The Committee may act only by a majority of its members in
office, except that the Committee may authorize any one or more of its members
or any officer of the Company to execute and deliver documents or to take any
other ministerial action on behalf of the Committee with respect to Awards made
to Participants or to be made to Eligible Persons. Notwithstanding the foregoing
or any other provision of this Plan, the Committee shall not have the authority
to (i) accelerate the vesting of any outstanding Award under the Plan except in
the case of change in control, disability, or death, (ii) reprice, directly or
indirectly, any Award under the Plan without stockholder approval, or (iii)
accelerate or delay the time or schedule of any payment in a manner which is not
permitted under Code Section 409A, or to grant or amend any Award in any manner
which would result in an inclusion of any amount in gross income under Code
Section 409A(a)(1). No member of the Committee and no officer of the Company
shall be liable for anything done or omitted to be done by such member or
officer, by any other member of the Committee or by any officer of the Company
in connection with the performance of duties under this Plan, except for such
member’s or officer’s own willful misconduct or as expressly provided by law. In
addition to all other rights of indemnification and reimbursement to which a
member of the Committee and an officer of the Company may be entitled, Real
Goods shall indemnify and hold harmless each such member or officer who was or
is a party or is threatened to be made a party to any threatened, pending or
completed proceeding or suit in connection with the performance of duties under
this Plan against expenses (including reasonable attorneys’ fees), judgments,
fines, liabilities, losses and amounts paid in settlement actually and
reasonably incurred by him in connection with such proceeding or suit, except
for his own willful misconduct or as expressly provided otherwise by law.
Expenses (including reasonable attorneys’ fees) incurred by such a member or
officer in defending any such proceeding or suit shall be paid by Real Goods in
advance of the final disposition of such proceeding or suit upon receipt of a
written affirmation by such member or officer of his good faith belief that he
has met the standard of conduct necessary for indemnification and a written
undertaking by or on behalf of such member or officer to repay such amount if it
shall ultimately be determined that he is not entitled to be indemnified by Real
Goods as authorized in this Section.

 

  

 

 

Section 4. Participation.   Consistent with the purposes of this Plan, the
Committee shall have exclusive power to select the Eligible Persons who may
participate in this Plan and be granted Awards under this Plan. Eligible Persons
may be selected individually or by groups or categories, as determined by the
Committee in its discretion.

 

Section 5. Awards under this Plan.

 

(a) Types of Awards.   Awards under this Plan may include, but need not be
limited to, one or more of the following types, either alone or in any
combination thereof: (i) Stock Options, (ii) Stock Appreciation Rights, (iii)
Restricted Stock, (iv) Restricted Stock Units, (v) Performance Grants and (vi)
any other type of Award deemed by the Committee in its discretion to be
consistent with the purposes of this Plan (including, but not limited to, Awards
of or options or similar rights granted with respect to unbundled stock units or
components thereof, and Awards to be made to Participants who are foreign
nationals or are employed or performing services outside the United States).

 

(b) Maximum Number of Shares that May be Issued. The maximum aggregate number of
Class A Shares that may be issued and outstanding, or subject to Awards
outstanding, under the Plan cannot exceed 1,300,000 Class A Shares, subject to
adjustment as provided in Section 15. No Eligible Person may receive Awards
under this Plan for more than 500,000 Class A Shares in any one fiscal year of
the Company, subject to adjustment as provided in Section 15. Class A Shares
issued pursuant to this Plan may be either authorized but unissued shares,
treasury shares, reacquired shares or any combination thereof. If any Class A
Shares issued as Restricted Stock, Restricted Stock Units or otherwise subject
to repurchase or forfeiture rights are reacquired by the Company pursuant to
such rights or, if any Award is canceled, terminates or expires unexercised, any
Class A Shares that would otherwise have been issuable pursuant thereto will be
available for issuance under new Awards.

 

(c) Rights with Respect to Class A Shares and Other Securities. Except as
provided in subsection 8(c) with respect to Awards of Restricted Stock and
unless otherwise determined by the Committee in its discretion, a Participant to
whom an Award is made (and any person succeeding to such a Participant’s rights
pursuant to this Plan) shall have no rights as a shareholder with respect to any
Class A Shares or as a holder with respect to other securities, if any, issuable
pursuant to any such Award until the date of the issuance of a book entry or
stock certificate to such Participant for such Class A Shares or other
instrument of ownership, if any. Except as provided in Section 15, no adjustment
shall be made for dividends, distributions or other rights (whether ordinary or
extraordinary, and whether in cash, securities, other property or other forms of
consideration, or any combination thereof) for which the record date is prior to
the date such book entry or stock certificate or other instrument of ownership,
if any, is required to be issued based upon the date any Award was exercised. In
all events, a Participant with whom an Award agreement is made to issue Class A
Shares in the future shall have no rights as a shareholder with respect to such
Class A Shares related to such agreement until issuance to such Participant of a
book entry or stock certificate representing such shares.

 

(d) Minimum Vesting Schedule. Except as set forth below, a vesting period of at
least one (1) year shall apply to all Awards issued under the Plan.
Notwithstanding the foregoing, up to 5% of the Class A Shares reserved for
issuance under the Plan may be issued pursuant to Awards that are do not comply
with such minimum one (1) year vesting period.

 

(e) No Dividends or Dividend Equivalents on Unvested Awards. No ordinary
dividends or distributions declared with respect to Restricted Stock Awards
under the Plan (or Dividend Equivalents with respect to Restricted Stock Units
or other Awards under the Plan) shall be paid to any Participant unless and
until the Participant vests in such underlying Award. All unvested dividends or
Dividend Equivalents shall be forfeited by the Participants to the extent their
underlying Awards are forfeited.

 

Section 6. Stock Options.   The Committee may sell Purchased Options or grant
other Stock Options either alone, or in conjunction with other Awards, either at
the time of grant or by amendment thereafter. Each Stock Option granted or sold
under this Plan shall be evidenced by an agreement in such form as the Committee
shall prescribe from time to time in accordance with this Plan and shall comply
with the applicable terms and conditions of this Plan, and with such other terms
and conditions, including, but not limited to, restrictions upon the Stock
Option or the Class A Shares issuable upon exercise thereof, as the Committee,
in its discretion, shall establish.

 

  

 

 

(a)   The exercise price of a Stock Option may be equal to or greater than the
Fair Market Value of the Class A Shares subject to such Stock Option at the time
the Stock Option is granted, as determined by the Committee; provided, however,
a Stock Option may be granted with an exercise price less than the Fair Market
Value of the Class A Shares subject to such Stock Option if such Stock Option is
granted pursuant to an assumption or substitution for another option in a manner
consistent with the provisions of Section 424(a) of the Code and provided that
such grant does not result in the Stock Option being subject to the requirements
of Section 409A of the Code.

 

(b)   The Committee shall determine the number of Class A Shares to be subject
to each Stock Option. In the case of a Stock Option awarded in conjunction with
another Award, the number of Class A Shares subject to an outstanding Stock
Option may be reduced on an appropriate basis to the extent that the other Award
has been exercised, paid to or otherwise received by the Participant, as
determined by the Committee.

 

(c)   Any Stock Option may be exercised during its term only at such time or
times and in such installments as the Committee may establish.

 

(d)   A Stock Option shall not be exercisable:

 

(i) after the expiration of ten years from the date it is granted; and

 

(ii) unless payment in full is made for the shares being acquired thereunder at
the time of exercise as provided in subsection 6(i).

 

(e)   The Committee shall determine in its discretion and specify in each
agreement evidencing a Stock Option the effect, if any, the termination of the
Participant’s employment with or performance of services for the Company shall
have on the exercisability of the Stock Option; provided, however, that if a
Participant’s employment is terminated for a reason other than “cause” (as
defined in such Participant’s Award agreement or employment agreement, if any),
then such Participant’s right to exercise his or her Stock Options (to the
extent that the Participant is entitled to exercise on the date employment
terminates) shall continue until the earlier of the expiration date of the Stock
Option and (i) at least six (6) months from the date of termination if
termination was caused by death or disability or (ii) at least thirty (30) days
from the date of termination if termination was caused by other than death or
disability.

 

(f)   It is the intent of Real Goods that Nonqualified Stock Options granted
under this Plan not be classified as incentive stock options as defined in
Section 422 of the Code.

 

(g)   A Purchased Option may contain such additional terms not inconsistent with
this Plan, including but not limited to the circumstances under which the
purchase price of such Purchased Option may be returned to the holder of the
Purchased Option, as the Committee may determine in its sole discretion.

 

(h)   For purposes of payments made to exercise Stock Options, such payment
shall be made in such form (including, but not limited to, cash, Class A Shares,
the surrender of all or part of an Award or another outstanding Award under this
Plan or any combination thereof) as the Committee may determine in its
discretion.

 

  

 

 

Section 7. Stock Appreciation Rights.   The Committee may grant Stock
Appreciation Rights either alone, or in conjunction with other Awards, either at
the time of grant or by amendment thereafter. Each Award of Stock Appreciation
Rights granted under this Plan shall be evidenced by an agreement in such form
as the Committee shall prescribe from time to time in accordance with this Plan
and shall comply with the applicable terms and conditions of this Plan, and with
such other terms and conditions, including, but not limited to, restrictions
upon the Award of Stock Appreciation Rights or the Class A Shares issuable upon
exercise thereof, as the Committee, in its discretion, shall establish.

 

(a)   The Committee shall determine the number of Class A Shares to be subject
to each Award of Stock Appreciation Rights. In the case of an Award of Stock
Appreciation Rights awarded in conjunction with another Award, the number of
Class A Shares subject to an outstanding Award of Stock Appreciation Rights may
be reduced on an appropriate basis to the extent that the other Award has been
exercised, paid to or otherwise received by the Participant, as determined by
the Committee.

 

(b)   The Committee shall determine in its discretion and specify in each
agreement evidencing an Award of Stock Appreciation Rights the effect, if any,
the termination of the Participant’s employment with or performance of services
for the Company shall have on the exercisability of the Award of Stock
Appreciation Rights.

 

(c)   An Award of Stock Appreciation Rights shall entitle the holder to exercise
such Award or to surrender unexercised another Award (or any portion of such
other Award) to Real Goods and to receive from Real Goods in exchange thereof,
without payment to Real Goods, that number of Class A Shares having an aggregate
value equal to (or, in the discretion of the Committee, less than) the excess of
the Fair Market Value of one share, at the time of such exercise, over the
exercise price, times the number of shares subject to the Award, or portion
thereof, that is so exercised or surrendered, as the case may be. The Committee
shall be entitled in its discretion to elect to settle the obligation arising
out of the exercise of a Stock Appreciation Right by the payment of cash or
Other Real Goods Securities or property, or other forms of payment or any
combination thereof, as determined by the Committee, equal to the aggregate
value of the Class A Shares it would otherwise be obligated to deliver. Any such
election by the Committee shall be made as soon as practicable after the receipt
by the Committee of written notice of the exercise of the Stock Appreciation
Right.

 

(d)   A Stock Appreciation Right may provide that it shall be deemed to have
been exercised at the close of business on the business day preceding the
expiration date of the Stock Appreciation Right or of the related Stock Option
(or other Award), or such other date as specified by the Committee, if at such
time such Stock Appreciation Right has a positive value. Such deemed exercise
shall be settled or paid in the same manner as a regular exercise thereof as
provided in subsection 7(d) of this Agreement.

 

Section 8. Restricted Stock and Restricted Stock Units.   The Committee may
grant Awards of Restricted Stock and Restricted Stock Units either alone, or in
conjunction with other Awards, either at the time of grant or by amendment
thereafter. Each Award of Restricted Stock or Restricted Stock Units under this
Plan shall be evidenced by an agreement in such form as the Committee shall
prescribe from time to time in accordance with this Plan and shall comply with
the applicable terms and conditions of this Section and this Plan, and with such
other terms and conditions as the Committee, in its discretion, shall establish.

 

(a)   The Committee shall determine the number of Class A Shares to be issued to
a Participant pursuant to the Award of Restricted Stock or Restricted Stock
Units, and the extent, if any, to which they shall be issued in exchange for
cash, other consideration, or both.

 

(b)   Until the expiration of such period as the Committee shall determine from
the date on which the Award is granted and subject to such other terms and
conditions as the Committee in its discretion shall establish (the “Restricted
Period”), a Participant to whom an Award of Restricted Stock is made shall be
issued, but shall not be entitled to the delivery of, a book entry or stock
certificate representing the Class A Shares subject to such Award.

 

  

 

 

(c)   Unless otherwise determined by the Committee in its discretion, a
Participant to whom an Award of Restricted Stock has been made (and any person
succeeding to such a participant’s rights pursuant to this Plan) shall have,
after issuance of a certificate for the number of Class A Shares awarded and
prior to the expiration of the Restricted Period, ownership of such Class A
Shares, including the right to vote such Class A Shares and to receive dividends
or other distributions made or paid with respect to such Class A Shares
(provided that such Class A Shares, and any new, additional or different shares,
or Other Real Goods Securities or property, or other forms of consideration that
the Participant may be entitled to receive with respect to such Class A Shares
as a result of a stock split, stock dividend or any other change in the
corporation or capital structure of Real Goods, shall be subject to the
restrictions set forth in this Plan as determined by the Committee in its
discretion), subject, however, to the options, restrictions and limitations
imposed thereon pursuant to this Plan.

 

(d)   The Committee shall determine in its discretion and specify in each
agreement evidencing an Award of Restricted Stock or Restricted Stock Units the
effect, if any, the termination of the Participant’s employment with or
performance of services for the Company during the Restricted Period shall have
on such Award of Restricted Stock.

 

(e) The Committee may grant Awards of Dividend Equivalents to Participants in
connection with Awards of Restricted Stock Units. The Committee may provide, at
the date of grant or thereafter, that Dividend Equivalents shall be paid or
distributed when accrued or shall be deemed to have been reinvested in
additional Class A Shares, or other investment vehicles as the Committee may
specify; provided that Dividend Equivalents shall be subject to all conditions
and restrictions of the underlying Restricted Stock Units to which they relate.

 

Section 9. Performance Grants.   The Committee may grant Awards of Performance
Grants either alone, or in conjunction with other Awards, either at the time of
grant or by amendment thereafter. The Award of a Performance Grant to a
Participant will entitle him to receive a specified amount determined by the
Committee (the “Actual Value”), if the terms and conditions specified in this
Plan and in the Award are satisfied. Each Award of a Performance Grant shall be
subject to the applicable terms and conditions of this Plan, and to such other
terms and conditions, including but not limited to, restrictions upon any cash,
Class A Shares, Other Real Goods Securities or property, or other forms of
payment, or any combination thereof, issued with respect to the Performance
Grant, as the Committee, in its discretion, shall establish, and shall be
embodied in an agreement in such form and substance as is determined by the
Committee.

 

(a)   The Committee shall determine the value or range of values of a
Performance Grant to be awarded to each Participant selected for an Award and
whether or not such a Performance Grant is granted in conjunction with another
Award. As determined by the Committee, the maximum value of each Performance
Grant (the “Maximum Value”) shall be: (i) an amount fixed by the Committee at
the time the Award is made or amended thereafter, (ii) an amount that varies
from time to time based in whole or in part on the then current value of the
Class A Shares, Other Real Goods Securities or property, or other securities or
property, or any combination thereof or (iii) an amount that is determinable
from criteria specified by the Committee. Performance Grants may be issued in
different classes or series having different names, terms and conditions. In the
case of a Performance Grant awarded in conjunction with another Award, the
Performance Grant may be reduced on an appropriate basis to the extent that the
other Award has been exercised, paid to or otherwise received by the
Participant, as determined by the Committee.

 

(b)   The award period (“Award Period”) related to any Performance Grant shall
be a period determined by the Committee. At the time each Award is made or
within the first 90 days of any performance period, the Committee shall
establish performance objectives to be attained within the Award Period as the
means of determining the Actual Value of such a Performance Grant. The
performance objectives shall be based on such measure or measures of
performance, which may include, but need not be limited to, the performance of
the Participant, the Company or one or more of its divisions or units, or any
combination of the foregoing, as the Committee shall determine, and may be
applied on an absolute basis or be relative to industry or other indices or any
combination thereof. The Actual Value of a Performance Grant shall be equal to
its Maximum Value only if the performance objectives are attained in full, but
the Committee shall specify the manner in which the Actual Value of Performance
Grants shall be determined if the performance objectives are met in part. Such
performance measures, the Actual Value or the Maximum Value, or any combination
thereof, may be adjusted in any manner by the Committee in its discretion at any
time and from time to time during or as soon as practicable after the Award
Period, if it determines that such performance measures, the Actual Value or the
Maximum Value, or any combination thereof, are not appropriate under the
circumstances.

 

  

 

 

(c)   The Committee shall determine in its discretion and specify in each
agreement evidencing a Performance Grant the effect, if any, the termination of
the Participant’s employment with or performance of services for the Company
during the Award Period shall have on such Performance Grant.

 

(d)   The Committee shall determine whether the conditions of a Performance
Grant have been met and, if so, shall ascertain the Actual Value of the
Performance Grant. If the Performance Grant has no Actual Value, the Award and
such Performance Grant shall be deemed to have been canceled and the associated
Award, if any, may be canceled or permitted to continue in effect in accordance
with its terms. If the Performance Grant has any Actual Value and:

 

(i) was not awarded in conjunction with another Award, the Committee shall cause
an amount equal to the Actual Value of the Performance Grant earned by the
Participant to be paid to him or his permitted assignee or Beneficiary; or

 

(ii) was awarded in conjunction with another Award, the Committee shall
determine, in accordance with criteria specified by the Committee (A) to cancel
the Performance Grant, in which event no amount with respect thereto shall be
paid to the Participant or his permitted assignee or Beneficiary, and the
associated Award may be permitted to continue in effect in accordance with its
terms, (B) to pay the Actual Value of the Performance Grant to the Participant
or his permitted assignee or Beneficiary as provided below, in which event the
associated Award may be canceled or (C) to pay to the Participant or his
Beneficiary, the Actual Value of only a portion of the Performance Grants, in
which event all or a portion of the associated Award may be permitted to
continue in effect in accordance with its terms or be canceled, as determined by
the Committee.

 

Such determination by the Committee shall be made as promptly as practicable
following the end of the Award Period or upon the earlier termination of
employment or performance of services, or at such other time or times as the
Committee shall determine, and shall be made pursuant to criteria specified by
the Committee.

 

(e)   Payment of any amount with respect to the Performance Grants that the
Committee determines to pay as provided above shall be made by Real Goods as
promptly as practicable after the end of the Award Period or at such other time
or times as the Committee shall determine, and may be made in cash, Class A
Shares, Other Real Goods Securities or property, or other forms of payment, or
any combination thereof or in such other manner, as determined by the Committee
in its discretion. Notwithstanding anything in this Section to the contrary, the
Committee may, in its discretion, determine and pay out the Actual Value of the
Performance Grants at any time during the Award Period.

 

Section 10. Deferral of Compensation.   The Committee shall determine whether or
not an Award shall be made in conjunction with the deferral of the Participant’s
salary, bonus or other compensation, or any combination thereof, and whether or
not such deferred amounts may be:

 

(i) forfeited to Real Goods or to other Participants or any combination thereof,
under certain circumstances (which may include, but need not be limited to,
certain types of termination of employment or performance of services for the
Company);

 

(ii) subject to increase or decrease in value based upon the attainment of or
failure to attain, respectively, certain performance measures; and/or

 

(iii) credited with income equivalents (which may include, but need not be
limited to, interest, dividends or other rates of return) until the date or
dates of payment of the Award, if any.

 

  

 

 

Notwithstanding the foregoing or any other provision of this Plan, any deferral
of compensation under this Section 10 must comply with the provisions of Code
Section 409A, and no deferral of compensation under this Section 10 which would
result in an inclusion of any amount in gross income under Code Section
409A(a)(1) is permitted.

 

Section 11. Deferred Payment of Awards.   The Committee may specify that the
payment of all or any portion of cash, Class A Shares, Other Real Goods
Securities or property, or any other form of payment, or any combination
thereof, under an Award shall be deferred until a later date. Deferrals shall be
for such periods or until the occurrence of such events, and upon such terms, as
the Committee shall determine in its discretion, provided however, that any such
deferral shall comply with the requirements of Code Section 409A. Deferred
payments of Awards may be made by undertaking to make payment in the future
based upon the performance of certain investment equivalents (which may include,
but need not be limited to, government securities, Class A Shares, other
securities, property or consideration, or any combination thereof), together
with such additional amounts of income equivalents (which may be compounded and
may include, but need not be limited to, interest, dividends or other rates of
return or any combination thereof) as may accrue thereon until the date or dates
of payment, such investment equivalents and such additional amounts of income
equivalents to be determined by the Committee in its discretion.

 

Section 12. Transferability of Awards.   A Participant’s rights and interest
under this Plan or any Award may not be assigned or transferred, hypothecated or
encumbered in whole or in part either directly or by operation of law or
otherwise, including, but not by way of limitation, execution, levy,
garnishment, attachment, pledge, bankruptcy or in any other manner; provided,
however, the Committee may permit such transfer to a Permitted Transferee.

 

Section 13. Amendment or Substitution of Awards under this Plan. The terms of
any outstanding Award under this Plan may be amended or modified from time to
time by the Committee in its discretion in any manner that it deems appropriate
if the Committee could grant such amended or modified Award under the terms of
this Plan at the time of such amendment or modification; provided that no such
amendment or modification shall adversely affect in a material manner any right
of a Participant under the Award without such Participant’s written consent,
unless the Committee determines in its discretion that there have occurred or
are about to occur significant changes in the Participant’s position, duties or
responsibilities, or significant changes in economic, legislative, regulatory,
tax, accounting or cost/benefit conditions that are determined by the Committee
in its discretion to have or to be expected to have a substantial effect on the
performance of the Company, or any affiliate, division or department thereof, on
this Plan or on any Award under this Plan and provided further that the
Committee shall not have the authority to (i) accelerate the vesting of any
outstanding Award under the Plan except in the case of change in control,
disability, or death, (ii) reprice, directly or indirectly, any Award under the
Plan without stockholder approval, or (iii) accelerate or delay the time or
schedule of any payment in a manner which is not permitted under Code Section
409A, or to grant or amend any Award in any manner which would result in an
inclusion of any amount in gross income under Code Section 409A(a)(1). The
Committee may, in its discretion, permit holders of Awards under this Plan to
surrender outstanding Awards in order to exercise or realize the rights under
other Awards, or in exchange for the grant of new Awards, or require holders of
Awards to surrender outstanding Awards as a condition precedent to the grant of
new Awards under this Plan; provided, however, that none of the foregoing shall
be permitted if it would result, directly or indirectly, in the repricing of an
Award without stockholder approval.

 

Section 14. Termination of a Participant.   For all purposes under this Plan,
the Committee shall determine whether a Participant has terminated employment
with, or the performance of services for, the Company, provided, however, an
absence or leave approved by the Company, to the extent permitted by applicable
provisions of the Code, shall not be considered an interruption of employment or
performance of services for any purpose under this Plan.

 

  

 

 

Section 15. Dilution and Other Adjustments.   If any change in the outstanding
Class A Shares of the Company occurs by reason of any stock split, reverse stock
split, stock dividend, split-up, split-off, spin-off, recapitalization, merger,
consolidation, rights offering, reorganization, combination, subdivision or
exchange of shares, any distribution to shareholders other than a normal cash
dividend, or other extraordinary or unusual event, the Committee shall make such
adjustment in: (i) the aggregate number of shares that may be delivered under
the Plan as described in Section 5(b) and the individual Award maximums under
Section 5(b); (ii) the number and exercise price of outstanding Stock Options
and outstanding Stock Appreciation Rights; (iii) the number of outstanding
Restricted Stock Units; and (iv) the number of shares subject to any other
Awards granted under the Plan (provided that the number of shares subject to
Awards shall always be a whole number), in each case as may be determined to be
appropriate by the Committee, and such adjustments shall be final, conclusive
and binding for all purposes of the Plan. The Committee may also provide for the
adjustment and settlement of outstanding Awards as it deems appropriate and
consistent with the Plan’s purpose in the event of a change in control of Real
Goods, and such adjustments or settlements shall be final, conclusive and
binding for all purposes of the Plan.

 

Section 16. Designation of Beneficiary by Participant.   A Participant may name
a beneficiary to receive any payment to which such Participant may be entitled
with respect to any Award under this Plan in the event of death, on a written
form to be provided by and filed with the Committee, and in a manner determined
by the Committee in its discretion (a “Beneficiary”). The Committee reserves the
right to review and approve Beneficiary designations. A Participant may change
his Beneficiary from time to time in the same manner, unless such Participant
has made an irrevocable designation. Any designation of a Beneficiary under this
Plan (to the extent it is valid and enforceable under applicable law) shall be
controlling over any other disposition, testamentary or otherwise, as determined
by the Committee in its discretion. If no designated Beneficiary survives the
Participant and is living on the date on which any amount becomes payable to
such a Participant’s Beneficiary, such payment will be made to the legal
representatives of the Participant’s estate, and the term “Beneficiary” as used
in this Plan shall be deemed to include such person or persons. If there are any
questions as to the legal right of any Beneficiary to receive a distribution
under this Plan, the Committee in its discretion may determine that the amount
in question be paid to the legal representatives of the estate of the
Participant, in which event the Company, the Board, the Committee, the
Designated Administrator (if any), and the members thereof, will have no further
liability to anyone with respect to such amount.

 

Section 17. Financial Assistance.   If the Committee determines that such action
is advisable, the Company may assist any Participant in obtaining financing from
the Company (or under any program of the Company approved pursuant to applicable
law), or from a bank or other third party, on such terms as are determined by
the Committee, and in such amount as is required to accomplish the purposes of
this Plan, including, but not limited to, to permit the exercise of an Award,
the participation therein, and/or the payment of any taxes with respect thereto.
Such assistance may take any form that the Committee deems appropriate,
including, but not limited to, a direct loan from the Company, a guarantee of
the obligation by the Company or the maintenance by the Company of deposits with
such bank or third party.

 

Section 18. Miscellaneous Provisions.

 

(a)   Any proceeds from Awards shall constitute general funds of Real Goods.

 

(b)   Except as otherwise determined by the Committee, no fractional shares may
be delivered under an Award, but in lieu thereof a cash or other adjustment may
be made as determined by the Committee in its discretion.

 

(c)   No Eligible Person or other person shall have any claim or right to be
granted an Award under this Plan. Determinations made by the Committee under
this Plan need not be uniform and may be made selectively among Eligible Persons
under this Plan, whether or not such Eligible Persons are similarly situated.
Neither this Plan nor any action taken hereunder shall be construed as giving
any Eligible Person any right to continue to be employed by or perform services
for the Company, and the right to terminate the employment of or performance of
services by Eligible Persons at any time and for any reason is specifically
reserved.

 

  

 

 

(d)   No Participant or other person shall have any right with respect to this
Plan, the Class A Shares reserved for issuance under this Plan or in any Award,
contingent or otherwise, until written evidence of the Award shall have been
delivered to the recipient and all the terms, conditions and provisions of this
Plan and the Award applicable to such recipient (and each person claiming under
or through him) have been met.

 

(e)   No Class A Shares, Other Company Securities, other securities or property
or other forms of payment shall be issued hereunder with respect to any Award
unless counsel for Real Goods shall be satisfied that such issuance will be in
compliance with applicable law and any applicable rules of any stock exchange or
other market quotation system on which Class A Shares are listed.

 

(f)   It is the intent of Real Goods that this Plan comply in all respects with
any applicable provisions of Rule 16b 3 and Section 162(m) with respect to
Awards granted to executive officers of Real Goods, that any ambiguities or
inconsistencies in construction of this Plan be interpreted to give effect to
such intention and that if any provision of this Plan is found not to be in
compliance with any applicable provisions of Rule 16b 3 or Section 162(m), such
provision shall be deemed null and void with respect to Awards granted to
executive officers of the Company to the extent required to permit such Awards
to comply with Rule 16b 3 and Section 162(m). It is the intent of Real Goods
that Awards (including any amendment or revision of such Awards) either comply
in all respects with any applicable provisions of Code Section 409A or satisfy
the requirements of an applicable exception to the requirements of Code Section
409A, that any ambiguities or inconsistencies in construction of this Plan be
interpreted to give effect to such intention, and that, if any provision of this
Plan or an Award is found not to be in compliance with any applicable provisions
of Code Section 409A, such Plan or Award provision shall be deemed null and void
to the extent required to permit such Awards to either comply with any
applicable provisions of Code Section 409A or satisfy the requirements of an
applicable exception thereto. Specifically, the Committee shall not have the
authority to accelerate or delay the time or schedule of any payment in a manner
which is not permitted under Code Section 409A or the regulations issued
thereunder, or to grant or amend any Award in any manner which would result in
an inclusion of any amount in gross income under Code Section 409A(a)(1).

 

(g)   The Company shall have the right to deduct from any payment made under
this Plan any federal, state, local or foreign income or other taxes required by
law to be withheld with respect to such payment. It shall be a condition to any
obligation of Real Goods to issue Class A Shares, Other Real Goods Securities or
property, other securities or property, or other forms of payment, or any
combination thereof, upon exercise, settlement or payment of any Award under
this Plan, that the Participant (or any Beneficiary or person entitled to act)
pay to Real Goods, upon its demand, such amount as may be required by the
Company for the purpose of satisfying any liability to withhold federal, state,
local or foreign income or other taxes. If the amount requested is not paid,
Real Goods may refuse to issue Class A Shares, Other Real Goods Securities or
property, other securities or property, or other forms of payment, or any
combination thereof. Notwithstanding anything in this Plan to the contrary, the
Committee may, in its discretion, permit a Participant (or any Beneficiary or
person entitled to act) to elect to pay a portion or all of the amount requested
by the Company for such taxes with respect to such Award, at such time and in
such manner as the Committee shall deem to be appropriate (including, but not
limited to, by authorizing Real Goods to withhold, or agreeing to surrender to
Real Goods on or about the date such tax liability is determinable, Class A
Shares, Other Real Goods Securities or property, other securities or property,
or other forms of payment, or any combination thereof, owned by such person or a
portion of such forms of payment that would otherwise be distributed, or have
been distributed, as the case may be, pursuant to such Award to such person,
having a Fair Market Value equal to the amount of such taxes).

 

(h)   The expenses of this Plan shall be borne by Real Goods; provided, however,
Real Goods may recover from a Participant or his Beneficiary, heirs or assigns
any and all damages, fees, expenses and costs incurred by the Company arising
out of any actions taken by a Participant in breach of this Plan or any
agreement evidencing such Participant’s Award.

 

(i)   This Plan shall be unfunded. The Company shall not be required to
establish any special or separate fund or to make any other segregation of
assets to assure the payment of any Award under this Plan, and rights to the
payment of Awards shall be no greater than the rights of the Company’s general
creditors.

 

  

 

 

(j)   By accepting any Award or other benefit under this Plan, each Participant
and each person claiming under or through such Participant shall be conclusively
deemed to have indicated his acceptance and ratification of, and consent to, any
action taken under this Plan by the Company, the Board, the Committee or the
Designated Administrator (if applicable).

 

(k)   The appropriate officers of the Company shall cause to be filed any
reports, returns or other information regarding Awards hereunder of any Class A
Shares issued pursuant hereto as may be required by applicable law and any
applicable rules of any stock exchange or other market quotation system on which
Class A Shares are listed.

 

(l)   The validity, construction, interpretation, administration and effect of
this Plan, and of its rules and regulations, and rights relating to this Plan
and to Awards granted under this Plan, shall be governed by the substantive
laws, but not the choice of law rules, of the State of Colorado.

 

(m)   Records of the Company shall be conclusive for all purposes under this
Plan or any Award, unless determined by the Committee to be incorrect.

 

(n)   If any provision of this Plan or any Award is held to be illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining provisions of this Plan or any Award, but such provision shall be
fully severable, and this Plan or Award, as applicable, shall be construed and
enforced as if the illegal or invalid provision had never been included in this
Plan or Award, as applicable.

 

(o)   The terms of this Plan shall govern all Awards under this Plan and in no
event shall the Committee have the power to grant any Award under this Plan that
is contrary to any of the provisions of this Plan.

 

(p)   For purposes of interpretation of this Plan, the masculine pronoun
includes the feminine and the singular includes the plural wherever appropriate.

 

Section 19. Plan Amendment or Suspension.   This Plan may be amended or
suspended in whole or in part at any time from time to time by the Board. No
amendment of this Plan shall adversely affect in a material manner any right of
any Participant with respect to any Award previously granted without such
Participant’s written consent, except as permitted under Section 13.

 

Section 20. Plan Termination.   This Plan shall terminate upon the earlier of
the following dates or events to occur:

 

(a)   the adoption of a resolution of the Board terminating this Plan; or

 

(b)   the close of business on the tenth anniversary of the Effective Date;
provided, however, that the Board may, prior to such date, extend the term of
this Plan for an additional period of up to five years for the grant of Awards.
No termination of this Plan shall materially alter or impair any of the rights
or obligations of any Participant, without such Participant’s consent, under any
Award previously granted under this Plan, except that subsequent to termination
of this Plan, the Committee may make amendments or modifications permitted under
Section 13. Notwithstanding anything in this Plan to the contrary, the Committee
shall not grant any Award pursuant to this Plan after the tenth anniversary of
the earlier to occur of  (i) the date this Plan is adopted by the Board and (ii)
the Effective Date.

 

Section 21. Effective Date.   This Plan shall be effective, and Awards may be
granted under this Plan, on or after the Effective Date.

 

  

 

 

APPENDIX A

 

The following terms shall have the meaning indicated:

 

“Actual Value” has the meaning set forth in Section 9.

 

“Award” shall mean an award of rights to an Eligible Person under this Plan.

 

“Award Period” has the meaning set forth in subsection 9(b).

 

“Beneficiary” has the meaning set forth in Section 16.

 

“Board” shall mean the board of directors of Real Goods.

 

“Class A Shares” shall mean shares of Class A Common Stock, par value $.0001 per
share, of Real Goods and stock of any other class into which such shares may
thereafter be changed.

 

“Code” shall mean the Internal Revenue Code of 1986, as it now exists or may be
amended from time to time, and the rules and regulations promulgated thereunder,
as they may exist or may be amended from time to time.

 

“Code Section 409A” shall mean Section 409A of the Code, any rules or
regulations promulgated thereunder, as they may exist or may be amended from
time to time, and any successor to such section.

 

“Committee” shall mean the person or persons responsible for administering this
Plan. The Board shall constitute the Committee until the Board appoints a Board
Committee, after which time the Board Committee shall constitute the Committee,
provided, however, that at any time the Board may designate itself as the
Committee or designate itself to administer certain of the Committee’s authority
under this Plan, including administering certain Awards under this Plan, subject
to satisfying the requirements of Rule 16b-3 and Section 162(m), if applicable.
The Board or the Board Committee may designate a Designated Administrator to
constitute the Committee or to administer certain of the Committee’s authority
under this Plan, including administering certain Awards under this Plan, subject
to the right of the Board or the Board Committee, as applicable, to revoke such
designation at any time and to make such designation on such terms and
conditions as it may determine in its discretion. For purposes of this
definition, the “Board Committee” shall mean a committee of the Board designated
by the Board to administer this Plan. Except as otherwise determined by the
Board, the Board Committee (i) shall be comprised of not fewer than two
directors, (ii) shall meet any applicable requirements under Rule 16b-3,
including any requirement that the Board Committee consist of  “nonemployee
directors” (as defined in Rule 16b-3), (iii) shall meet any applicable
requirements under Section 162(m), including any requirement that the Board
Committee consist of  “outside directors” (as defined in Treasury Regulation
§1.162-27(e)(3)(i) or any successor regulation), and (iv) shall meet any
applicable requirements of any stock exchange or other market quotation system
on which Class A Shares are listed. For purposes of this definition, the
“Designated Administrator” shall mean one or more persons designated by the
Board or a Board Committee to act as a Designated Administrator pursuant to this
Plan. Except as otherwise determined by the Board, a Designated Administrator
shall only be appointed if Rule 16b 3 and Section 162(m) permits such
appointment and the exercise of any authority without adversely affecting the
ability of Awards to officers of Real Goods to comply with the conditions for
Rule 16b 3 or Section 162(m). The resolutions of the Board or Board Committee
designating the authority of the Designated Administrator shall (i) specify the
total number of Class A Shares subject to Awards that may be granted pursuant to
this Plan by the Designated Administrator, (ii) may not authorize the Designated
Administrator to designate him or herself as the recipient of any Awards
pursuant to this Plan and (iii) shall otherwise comply with the requirements of
applicable law.

 

“Company” shall mean Real Goods and any parent, subsidiary or affiliate of Real
Goods.

 

  

 

 

“Dividend Equivalents” shall mean an Award of cash or other Awards with a Fair
Market Value equal to the dividends which would have been paid on the Class A
Shares underlying an outstanding Award or Restricted Stock Units had such Class
A Shares been outstanding.

 

“Effective Date” shall mean June 21, 2018.

 

“Eligible Person(s)” shall mean those persons who are full or part-time
employees of the Company or other individuals who perform services for the
Company, including, without limitation, directors who are not employees of the
Company and consultants and advisors who perform services for the Company.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as it now exists
or may be amended from time to time, and the rules promulgated thereunder, as
they may exist or may be amended from time to time.

 

“Fair Market Value” shall mean such value rounded up to the nearest cent as
determined by the Committee by reasonable application of a reasonable valuation
method in accordance with applicable law, including Code Section 409A.

 

“Maximum Value” has the meaning set forth in subsection 9(a).

 

“Nonqualified Stock Option” shall mean a Stock Option that is not an incentive
stock option as defined in Section 422 of the Code. Nonqualified Stock Options
are subject, in part, to the terms, conditions and restrictions described in
Section 6.

 

“Other Real Goods Securities” shall mean Real Goods securities (which may
include, but need not be limited to, unbundled stock units or components
thereof, debentures, preferred stock, warrants, securities convertible into
Class A Shares or other property) other than Class A Shares.

 

“Participant” shall mean an Eligible Person to whom an Award has been granted
under this Plan.

 

“Performance Grant” shall mean an Award subject, in part, to the terms,
conditions and restrictions described in Section 9, pursuant to which the
recipient may become entitled to receive cash, Class A Shares, Other Real Goods
Securities or property, or other forms of payment, or any combination thereof,
as determined by the Committee.

 

“Permitted Transferee” means, except as otherwise determined by the Committee
(i), any person defined as an employee in the Instructions to Registration
Statement Form S-8 promulgated by the Securities and Exchange Commission, as
such Form may be amended from time to time, which persons include, as of the
date of adoption of this Plan, executors, administrators or beneficiaries of the
estates of deceased Participants, guardians or members of a committee for
incompetent former Participants, or similar persons duly authorized by law to
administer the estate or assets of former Participants, (ii) Participants’
family members who acquire Awards from the Participant other than for value,
through a gift or a domestic relations order, and (iii) any trust established
for the benefit of any person described in clause (i) above. For purposes of
this definition, “family member” includes any child, stepchild, grandchild,
parent, stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law, or
sister-in-law, including adoptive relationships, any person sharing the
Participant’s household (other than a tenant or employee), a trust in which
these persons have more than fifty percent of the beneficial interest, a
foundation in which these persons (or the Participant) control the management of
assets, and any other entity in which these persons (or the Participant) own
more than fifty percent of the voting interests. For purposes of this
definition, neither (i) a transfer under a domestic relations order in
settlement of marital property rights; nor (ii) a transfer to an entity in which
more than fifty percent of the voting interests are owned by family members (or
the Participant) in exchange for an interest in that entity is considered a
transfer for “value”.

 

“Plan” shall mean this Real Goods Solar, Inc. 2018 Long-Term Incentive Plan.

 

  

 

 

“Purchased Option” shall mean a Stock Option that is sold to an Eligible Person
at a price determined by the Committee. Purchased Options are subject, in part,
to the terms, conditions and restrictions described in Section 6.

 

“Real Goods” shall mean Real Goods Solar, Inc., a Colorado corporation.

 

“Restricted Period” has the meaning set forth in subsection 8(b).

 

“Restricted Stock” shall mean an Award of Class A Shares that is issued subject,
in part, to the terms, conditions and restrictions described in Section 8.

 

“Restricted Stock Units” shall mean an Award of a right to receive Class A
Shares that is issued subject, in part, to the terms, conditions and
restrictions described in Section 8.

 

“Rule 16b-3” shall mean Rule 16b-3 promulgated by the Securities and Exchange
Commission under the Exchange Act and any successor rule.

 

“Section 162(m)” shall mean §162(m) of the Code, any rules or regulations
promulgated thereunder, as they may exist or may be amended from time to time,
or any successor to such section.

 

“Stock Appreciation Right” shall mean an Award of a right to receive (without
payment to Real Goods) cash, Class A Shares, Other Real Goods Securities or
property, or other forms of payment, or any combination thereof, as determined
by the Committee, based on the increase in the value of the number of Class A
Shares specified in the Stock Appreciation Right. Stock Appreciation Rights are
subject, in part, to the terms, conditions and restrictions described in Section
7.

 

“Stock Option” shall mean an Award of a right to purchase Class A Shares. The
term Stock Option shall include Nonqualified Stock Options and Purchased
Options.

 

“Ten Percent Employee” shall mean an employee of the Company who owns stock
representing more than ten percent of the voting power of all classes of stock
of Real Goods or any parent or subsidiary of Real Goods.

 

“Treasury Regulation” shall mean a final, proposed or temporary regulation of
the Department of Treasury under the Code and any successor regulation.

 

 

  

 

 

EXHIBIT B

 

ASSIGNMENT SEPARATE FROM CERTIFICATE

 

Instruction: Please do not fill in any blanks other than the signature line.
Please sign exactly as your name appears, which will be how your name will
appear on the issued stock certificate. The purpose of this assignment is to
enable the Company (as defined below) to enforce its rights under the Restricted
Stock Agreement without requiring additional signatures on the part of the
undersigned.

 

(see attached)

 

  

 

 

ASSIGNMENT SEPARATE FROM CERTIFICATE

 

 

FOR VALUE RECEIVED _____________________ hereby sell(s), assign(s) and
transfer(s) unto Real Goods Solar, Inc. or its successors or assigns (the
“Company”), ________ shares of Class A common stock of the Company standing in
his or her name on the books of the Company represented by Certificate No.
__________ herewith and do(es) hereby irrevocably constitute and appoint
_____________________ as attorney-in-fact to transfer the said stock on the
books of the Company with full power of substitution in the premises.

 

Dated:                                   Signature:                   Name:  

 

  

 

 

EXHIBIT C

 

INTERNAL REVENUE SERVICE REVENUE PROCEDURE 2012-29

(REVOKED IN PART BY TD 9779 (7/26/2016))

REGARDING CODE SECTION 83(B) ELECTION

 

  

 

 

 

Part III

 

Administrative, Procedural, and Miscellaneous

 

26 CFR 1.83-2: Election to include in gross income in year of transfer.

 

Rev. Proc. 2012-29

 

SECTION 1. PURPOSE

 

This revenue procedure contains sample language that may be used (but is not
required to be used) for making an election under § 83(b) of the Internal
Revenue Code. Additionally, this revenue procedure provides examples of the
income tax consequences of making such an election.

 

SECTION 2. BACKGROUND

 

.01 Section 83(a) provides generally that if, in connection with the performance
of services, property is transferred to any person other than the person for
whom such services are performed, the excess of the fair market value of the
property (determined without regard to any restriction other than a restriction
which by its terms will never lapse) as of the first time that the transferee's
rights in the property are transferable or are not subject to a substantial risk
of forfeiture, whichever occurs earlier, over the amount (if any) paid for the
property is included in the service provider's gross income for the taxable year
which includes such time.

 

 1

 

 

.02 Under § 1.83-3(f) of the Income Tax Regulations, property is transferred in
connection with the performance of services if it is transferred to an employee
or independent contractor (or beneficiary thereof) in recognition of the
performance of services, or refraining from performance of services. The
existence of other persons entitled to buy stock on the same terms and
conditions as an employee, whether pursuant to a public or private offering may,
however, indicate that in such circumstance a transfer to the employee is not in
recognition of the performance of, or refraining from performance of, services.
The transfer of property is subject to § 83 whether such transfer is in respect
of past, present, or future services.

 

.03 Section 83(b) and § 1.83-2(a) permit the service provider to elect to
include in gross income the excess (if any) of the fair market value of the
property at the time of transfer over the amount (if any) paid for the property,
as compensation for services.

 

.04 Under § 83(e)(3) and § 1.83-7(b), § 83 does not apply to the transfer of an
option without a readily ascertainable fair market value at the time the option
is granted. As a result, a § 83(b) election may only be made with respect to the
transfer of an option that has a readily ascertainable fair market value (as
defined in § 1.83-7(b)), at the time the option is granted and that is
substantially nonvested (as defined in § 1.83-3(b)). If substantially nonvested
property is received upon exercise of an option without a readily ascertainable
fair market value at grant, a service provider is permitted to make a § 83(b)
election with respect to the transfer of such property upon the exercise of the
option.

 

 2

 

 

.05 Under § 83(b)(2), an election made under § 83(b) must be made in accordance
with the regulations thereunder and must be filed with the Internal Revenue
Service no later than 30 days after the date that the property is transferred to
the service provider. In accordance with § 7503, if the thirtieth day following
the transfer of property falls on a Saturday, Sunday or legal holiday, the
election will be considered timely filed if it is postmarked by the next
business day.

 

.06 Under § 1.83-2(c), an election under § 83(b) is made by filing a copy of a
written statement with the Internal Revenue Service office with which the person
who performed the service files his return. In addition, the person who
performed the services is required to submit a copy of such statement with his
or her income tax return for the taxable year in which such property was
transferred. Section 1.83-2(d) requires that the person who performed the
services also submit a copy of the § 83(b) election to the person for whom the
services were performed.

 

.07 Under § 1.83-2(e), the statement must be signed by the person making the
election and must indicate the election is being made under § 83(b). The
statement must include the following information: the name, address and taxpayer
identification number of the taxpayer; a description of each property with
respect to which the election is being made; the date or dates on which the
property was transferred and the taxable year for which such election is being
made; the nature of the restriction or restrictions to which the property is
subject; the fair market value at the time of transfer (determined without
regard to any lapse restrictions, as defined in § 1.83-3(i)) of each property
with respect to which the election is being made; the amount, if any, paid for
such property; and a statement to the effect that copies have been furnished to
other persons as provided in § 1.83-2(d).

 

 3

 

 

.08 Under § 1.83-2(f), an election under § 83(b) may not be revoked except with
the consent of the Commissioner. The regulations also provide that such consent
will only be granted where the person filing the election is under a mistake of
fact as to the underlying transaction and must be requested within 60 days of
the date on which the mistake of fact first became known to the person who made
the election. Neither a mistake as to the value (or decline in the value) of the
property for which the election was made nor the failure of anyone to perform an
act that was contemplated at the time of transfer of the property constitutes a
mistake of fact for this purpose. See Rev. Proc. 2006-31, 2006-2 C.B. 32, for
additional guidance with respect to revoking an election under § 83(b).

 

SECTION 3. SCOPE

 

This revenue procedure applies to taxpayers who receive substantially nonvested
property in connection with the performance of services and wish to file an
election under § 83(b).

 

 4

 

 

SECTION 4. CONSEQUENCES OF ELECTIONS UNDER § 83(b)

 

.01 Under § 1.83-2(a), if property is transferred in connection with the
performance of services, the person performing such services may elect to
include in gross income under § 83(b) the excess (if any) of the fair market
value of the property at the time of transfer (determined without regard to any
lapse restriction, as defined in § 1.83-3(i)) over the amount (if any) paid for
such property, as compensation for services. If this election is made, the
substantial vesting rules of § 83(a) and the regulations thereunder do not apply
with respect to such property, and except as otherwise provided in § 83(d)(2)
and the regulations thereunder (relating to the cancellation of a nonlapse
restriction), any subsequent appreciation in the value of the property is not
taxable as compensation to the person who performed the services. Thus, the
value of property with respect to which this election is made is included in
gross income as of the time of transfer, even though such property is
substantially nonvested (as defined in § 1.83-3(b)) at the time of transfer, and
no compensation will be includible in gross income when such property becomes
substantially vested.

 

.02 In computing the gain or loss from a subsequent sale or exchange of property
for which a § 83(b) election was filed, § 1.83-2(a) provides that the basis of
such property shall be the amount paid for the property (if any) increased by
the amount included in gross income under § 83(b).

 

 5

 

 

.03 If property for which a § 83(b) election was filed is forfeited while
substantially nonvested, § 83(b)(1) provides that no deduction shall be allowed
with respect to such forfeiture. Section 1.83-2(a) further provides that such
forfeiture shall be treated as a sale or exchange upon which there is realized a
loss equal to the excess (if any) of (1) the amount paid (if any) for such
property, over (2) the amount realized (if any) upon such forfeiture. If such
property is a capital asset in the hands of the taxpayer, such loss shall be a
capital loss.

 

SECTION 5. EXAMPLES

 

The following examples illustrate the tax results that may occur depending on
whether or not a § 83(b) election is made following the transfer of
substantially nonvested stock in connection with the performance of services.
The tax results in the examples do not depend on whether or not the stock
transferred to the employee is traded on an established securities market.

 

Example 1. Company A is a privately held corporation and no stock in Company A
is traded on an established securities market. On April 1, 2012, in connection
with the performance of services, Company A transfers to E, its employee, 25,000
shares of substantially nonvested stock in Company A. In exchange for the stock,
E pays Company A $25,000, representing the fair market value of the shares at
the time of the transfer. The restricted stock agreement provides that if E
ceases to provide services to Company A as an employee prior to April 1, 2014,
Company A will repurchase the stock from E for the lesser of the then current
fair market value or the original purchase price of $25,000. E’s ownership of
the 25,000 shares of stock will not be treated as substantially vested until
April 1, 2014 and will only be treated as substantially vested if E continues to
provide services to Company A as an employee until April 1, 2014. On April 1,
2012, E makes a valid election under § 83(b) with respect to the 25,000 shares
of Company A stock. Because the excess of the fair market value of the property
($25,000) over the amount E paid for the property ($25,000) is $0, E includes $0
in gross income for 2012 as a result of the stock transfer and related § 83(b)
election. The 25,000 shares of stock become substantially vested on April 1,
2014 when the fair market value of the shares is $40,000. No compensation is
includible in E’s gross income when the shares become substantially vested on
April 1, 2014. In 2015, E sells the stock for $60,000. As a result of the sale,
E realizes $35,000 ($60,000 sale price - $25,000 basis) of gain, which is a
capital gain.

 

Example 2. The facts are the same as in Example 1 above, except that E does not
make an election under § 83(b). Under § 83(a), E includes $0 in gross income in
2012 as a result of the transfer of stock from Company A because the stock is
not substantially vested. When the shares become substantially vested on April
1, 2014, E includes $15,000 ($40,000 fair market value less $25,000 purchase
price) of compensation in gross income. E’s basis in the stock as of April 1,
2014 is $40,000 ($25,000 paid for the stock and $15,000 included in income under
§ 83(a)). As a result of the 2015 sale of the stock for $60,000, E realizes
$20,000 ($60,000 sale price - $40,000 basis) of gain, which is a capital gain.

 

 6

 

 

Example 3. The facts are the same as in Example 1 above, except that E
terminates employment with Company A on August 1, 2013 before the shares become
substantially vested. Because the excess of the fair market value of the
property ($25,000) over the amount E paid for the property ($25,000) is $0, E
includes $0 in gross income for 2012 as a result of the stock transfer and
related § 83(b) election. When E terminates employment on August 1, 2013, the
fair market value of the stock is $30,000 but Company A purchases the stock from
E for $25,000 pursuant to the terms of the restricted stock agreement. As a
result of the 2013 sale of the stock for $25,000, E realizes $0 in gain ($25,000
sale price - $25,000 basis).

 

Example 4. Company B is a publicly held corporation and Company B stock is
traded on an established securities market. On April 1, 2012, in connection with
the performance of services, Company B transfers to F, its employee, 25,000
shares of substantially nonvested stock in Company B. At the time of the
transfer, the shares have an aggregate fair market value of $25,000. F is not
required to pay Company B any consideration in exchange for the stock. The
restricted stock agreement provides that if F ceases to provide services to
Company B as an employee prior to April 1, 2014, F will forfeit the stock back
to Company B. F’s ownership of the 25,000 shares of stock will not be treated as
substantially vested until April 1, 2014 and will only be treated as
substantially vested if F continues to provide services to Company B as an
employee until April 1, 2014. On April 1, 2012, F makes a valid election under §
83(b) with respect to the 25,000 shares of Company B stock. Because the excess
of the fair market value of the property ($25,000) over the amount F paid for
the property ($0) is $25,000, F includes $25,000 of compensation in gross income
for 2012 as a result of the stock transfer and related § 83(b) election. The
25,000 shares of stock become substantially vested on April 1, 2014 when the
fair market value of the shares is $40,000. No compensation is includible in F’s
gross income when the shares become substantially vested on April 1, 2014. In
2015, F sells the stock for $60,000. As a result of the sale, F realizes $35,000
($60,000 sale price - $25,000 basis) in gain, which is a capital gain.

 

Example 5. The facts are the same as in Example 4 above, except that F does not
make an election under § 83(b). Under § 83(a), F includes $0 in gross income in
2012 as a result of the transfer of stock from Company B because the stock is
not substantially vested. When the shares become substantially vested on April
1, 2014, F includes $40,000 ($40,000 fair market value less $0 purchase price)
of compensation in gross income. F’s basis in the stock as of April 1, 2014 is
$40,000 ($0 paid for the stock and $40,000 included in income under § 83(a)). As
a result of the 2015 sale of the stock for $60,000, F realizes $20,000 ($60,000
sale price - $40,000 basis) of gain, which is a capital gain.

 

 7

 

 

Example 6. The facts are the same as in Example 4 above, except that F
terminates employment with Company B on August 1, 2013 and forfeits the shares
before the shares become substantially vested. Because the excess of the fair
market value of the property ($25,000) over the amount F paid for the property
($0) is $25,000, F includes $25,000 of compensation in gross income for 2012 as
a result of the stock transfer and related § 83(b) election. In the year F
terminates employment, F forfeits the 25,000 shares back to Company B and such
forfeiture is treated as a sale of the shares in exchange for no consideration.
Pursuant to § 1.83-2(a), F realizes no loss as the result of such sale. F is not
entitled to a deduction or credit for taxes paid as the result of filing the §
83(b) election or the subsequent forfeiture of the property.

 

SECTION 6. SAMPLE ELECTION

 

.01 The sample election in this section, if properly completed and executed by
an individual taxpayer, would satisfy the requirements of § 1.83-2 regarding the
required content of a § 83(b) election with respect to shares of common stock
subject to a substantial risk of forfeiture. For the election to be valid, the
service provider must in addition satisfy all other applicable requirements,
including the requirements discussed above relating to the time for filing the
election, filing the election with the Internal Revenue Service, attaching a
copy of the election to the tax return, and providing a copy to the service
recipient. An election under § 83(b) must contain all the information required
by § 1.83-2(e), but need not use the exact format or language of the sample
election set forth below. In the sample election below, bracketed items and
blanks should be replaced with the applicable information for the taxpayer. An
election with respect to property other than common stock should include an
appropriate description of the property in item 2 and modifications to items 5
and 6 as necessary.

 

.02 The text of the sample election follows.

 

 8

 

 

Section 83(b) Election

 

The undersigned taxpayer hereby elects, pursuant to § 83(b) of the Internal
Revenue Code of 1986, as amended, to include in gross income as compensation for
services the excess (if any) of the fair market value of the shares described
below over the amount paid for those shares.

 

1.The name, taxpayer identification number, address of the undersigned, and the
taxable year for which this election is being made are:

 

TAXPAYER’S NAME: _____________________________________________

TAXPAYER’S SOCIAL SECURITY NUMBER: __________________________

ADDRESS: ______________________________________________________

TAXABLE YEAR: Calendar Year 20__

 

2.The property which is the subject of this election is __________ shares of
common stock of __________________________.

 

3.The property was transferred to the undersigned on [DATE].

 

4.The property is subject to the following restrictions: [Describe applicable
restrictions here.]

 

5.The fair market value of the property at the time of transfer (determined
without regard to any restriction other than a nonlapse restriction as defined
in § 1.83-3(h) of the Income Tax Regulations) is: $_______ per share x ________
shares = $___________.

 

6.For the property transferred, the undersigned paid $______ per share x
_________ shares = $______________.

 

7.The amount to include in gross income is $______________. [The result of the
amount reported in Item 5 minus the amount reported in Item 6.]

 

The undersigned taxpayer will file this election with the Internal Revenue
Service office with which taxpayer files his or her annual income tax return not
later than 30 days after the date of transfer of the property. A copy of the
election also will be furnished to the person for whom the services were
performed. Additionally, the undersigned will include a copy of the election
with his or her income tax return for the taxable year in which the property is
transferred. The undersigned is the person performing the services in connection
with which the property was transferred.

 

Dated:                Taxpayer

 

 9

 

 

SECTION 7: PAPERWORK REDUCTION ACT

 

.01 The collection of information contained in this revenue procedure has been
reviewed and approved by the Office of Management and Budget in accordance with
the Paperwork Reduction Act (44 U.S.C. 3507) under control number 1545-2018. An
agency may not conduct or sponsor, and a person is not required to respond to, a
collection of information unless the collection of information displays a valid
OMB control number.

 

.02 The collection of information in this revenue procedure is in Section 6. The
use of the sample election language provided under Section 6 is voluntary,
however, this information is required in order for a taxpayer to make a valid
election under § 83(b) of the Code. This information on the § 83(b) elections
filed by the taxpayers with the IRS will be used by the IRS for matching with
the income tax returns filed by the taxpayers. The likely respondents are
individuals and business or other for-profit institutions.

 

.03 The estimated total annual reporting and/or recordkeeping burden is 33,000
hours.

 

.04 The estimated annual burden per respondent/recordkeeper varies from 10 to 30
minutes, depending on individual circumstances, with an estimated average of 20
minutes.

 

.05 The estimated number of respondents and/or recordkeepers is 100,000.

 

.06 The estimated frequency of responses (used for reporting requirements only)
is on occasion.

 

 10

 

 

.07 Books or records relating to a collection of information must be retained as
long as their contents may become material in the administration of any internal
revenue law. Generally, tax returns and tax return information are confidential,
as required by 26 U.S.C. 6103.

 

SECTION 8. EFFECTIVE DATE

 

This revenue procedure is effective June 25, 2012.

 

SECTION 9. DRAFTING INFORMATION

 

The principal author of this revenue procedure is Michael Hughes of the Office
of Associate Chief Counsel (Tax Exempt & Government Entities). For further
information regarding this revenue procedure contact Thomas Scholz or Michael
Hughes on (202) 622-6030 (not a toll free call).

 



 11

